

116 HR 6567 IH: Giving Retailers and Our Convenience Employees Relief Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6567IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Thompson of Pennsylvania (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide an exclusion from gross income for certain workers.1.Short titleThis Act may be cited as the Giving Retailers and Our Convenience Employees Relief Act of 2020 or as the GROCER Act of 2020.2.Exclusion from gross income for certain workers(a)In generalFor purposes of the Internal Revenue Code of 1986, gross income shall not include specified income of any qualified employee.(b)LimitationThe aggregate amount not included in the gross income of any individual by reason of subsection (a) shall not exceed $25,000.(c)Qualified employeeFor purposes of this section, the term qualified employee means any individual who provides services at a business concern that is assigned a North American Industry Classification System code beginning with 4244, 4247, 4451, or 4471, and which is located in a county that has at least one confirmed case of COVID-19.(d)Specified incomeFor purposes of this section, the term specified income means—(1)if the services described in subsection (c) are provided as an employee, the wages (as defined in section 3121(a) of the Internal Revenue Code of 1986 determined without regard to paragraph (1) thereof) received by the qualified employee for the applicable period, and(2)in any other case, the income of the qualified employee which is properly allocable to the services described in subsection (c) which are provided by such qualified employee during the applicable period.(e)Applicable periodFor purposes of this section, the term applicable period means the period beginning on February 15, 2020, and ending on June 15, 2020.(f)ExtensionThe Secretary of the Treasury (or the Secretary’s delegate) may extend the applicable period for a period not to exceed 3 additional calendar months if the Secretary (or the Secretary’s delegate) determines that the emergency related to COVID-19 is likely to be ongoing during such period. If such period is so extended, the dollar amount in subsection (b) shall be increased by $6,250 for each month of such extension (and a like rate of increase with respect to any extension which is not a whole number of months). 